DETAILED ACTION
This office action is in response to the amendments filed on 1/14/2021.
Acknowledgement
The amendments filed on 1/14/2021, responding to the office action mailed 11/20/2020, has been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-20. 
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 5/21/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 have been withdrawn and the application is allowable for the reasons set forth below. 
As noted in the application, the claimed invention of claim 1 requires a semiconductor package comprising: a connection structure including an insulating layer, a redistribution layer disposed on the insulating layer, and a connection via penetrating through the insulating layer and connected to the redistribution layer, a semiconductor chip having an active surface on which connection pads are disposed, an inactive surface opposing the active surface and a passivation layer disposed on the active 
The combination of Seol (US 2017/0373029) in view of Kroehnert (US 7,518,220) show most aspects of the present invention. However, the combination of references fail to show features of the groove exposes a top surface and a side surface of the passivation layer, and the groove has a shape in which a width of a region of at least a portion of an internal region located closer to a central portion of the semiconductor chip than the active surface is greater than a width of an entrance region.
Further, with respect to claim 18, the claimed invention requires a semiconductor package comprising: a connection structure including an insulating layer, a redistribution layer disposed on the insulating layer, and a connection via penetrating through the insulating layer and connected to the redistribution layer, a semiconductor chip having an active surface on which connection pads are disposed, an inactive surface opposing the active surface and a passivation layer disposed on the active surface, the active surface being disposed on and facing the connection structure and an encapsulant covering at least a portion of the semiconductor chip, wherein the semiconductor chip includes a groove formed in the active surface.

The combination of Seol (US 2017/0373029) in view of Kroehnert (US 7,518,220) show most aspects of the present invention. However, the combination of references fail to show features of the groove formed in the active surface that exposes a top surface and a side surface of the passivation layer.
Further, with respect to claim 20, the claimed invention requires a semiconductor package comprising: a connection structure including an insulating layer, a redistribution layer disposed on the insulating layer, and a connection via penetrating through the insulating layer and connected to the redistribution layer, a semiconductor chip having an active surface on which connection pads are disposed, an inactive surface opposing the active surface and a passivation layer disposed on the active surface, the active surface being disposed on and facing the connection structure and an encapsulant covering at least a portion of the semiconductor chip, wherein the semiconductor chip includes a groove formed in the active surface.
The combination of Seol (US 2017/0373029) in view of Kroehnert (US 7,518,220) show most aspects of the present invention. However, the combination of references fail to show features of the groove formed in the active surface that exposes a top surface and a side surface of the passivation layer and penetrates through the passivation layer, and the groove having an entrance region formed in the active surface and penetrating through the passivation layer, a top region, and a middle region interposed between the entrance region and the top region, wherein a first width of the middle region is greater than a second width of the entrance region and a third width of the top region.

As a result, the examiner agrees with the applicant that this combination of references do not show the necessary limitations of the following:
In regards to claim 1; features of the groove exposes a top surface and a side surface of the passivation layer, and the groove has a shape in which a width of a region of at least a portion of an internal region located closer to a central portion of the semiconductor chip than the active surface is greater than a width of an entrance region
In regards to claim 18; features of the groove formed in the active surface that exposes a top surface and a side surface of the passivation layer
In regards to claim 20; features of the groove formed in the active surface that exposes a top surface and a side surface of the passivation layer and penetrates through the passivation layer, and the groove having an entrance region formed in the active surface and penetrating through the passivation layer, a top region, and a middle region interposed between the entrance region and the top region, wherein a first width of the middle region is greater than a second width of the entrance region and a third width of the top region
Therefore, this application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/           Primary Examiner, Art Unit 2814                                                                                                                                                                                             
/Q. B./
Examiner, Art Unit 2814